Exhibit 10.7

 

AMENDED AND RESTATED

 

SVB FINANCIAL GROUP

RETENTION PROGRAM PLAN

 

Effective as of January 1, 2004

Amended as of December 21, 2005

 


PURPOSE


 

The purpose of the Amended and Restated SVB Financial Group Retention Program
Plan is to:

 

•             Recognize the valuable contributions made by certain key
individuals of the Company; and

•             Retain and motivate those key individuals who are critical to the
Company’s long-term success.

 

The Plan is designed to allow individuals to share in: (i) returns from
designated investments made by the Company and its Affiliates, including
investments in certain venture capital funds (including the SVB Strategic
Investors Funds and Silicon Valley BancVentures Funds) and certain direct equity
investments; (ii) income realized from the exercise of, and the subsequent sale
of underlying shares of, warrants held by the Company; and (iii) other
designated amounts, as determined by the Committee.

 

This Plan shall be effective as of January 1, 2004, amended December 21, 2005.

 


DEFINITIONS


 

“Affiliate” means any parent corporation or subsidiary corporation (including
Bank), whether now or hereafter existing, as those terms are defined in sections
424e) of the Internal Revenue Code of 1986, as amended.

 

“Bank” means Silicon Valley Bank, a California corporation and a wholly-owned
subsidiary of the Company.

 

“Committee” means the Compensation Committee of the Board of Directors of the
Company.

 

“Company” means SVB Financial Group, a Delaware corporation.

 

 “Participant” means an employee chosen to participate in the Plan for any RP
Year by the Committee in its sole discretion and who meets the eligibility
requirements provided under this Plan.

 

“Plan” means this Amended and Restated SVB Financial Group Retention Program
Plan.

 

“Pool” means in the case of any RP Year, the pool of returns on investments and
other amounts designated by the Committee for such RP Year under this Plan.

 

“Program” means the Company’s Retention Program.

 

1

--------------------------------------------------------------------------------


 

“RP Year” means a full fiscal year of the Company.

 

“Steering Committee” means the Steering Committee of the Company.

 


ADMINISTRATION


 

The Committee shall administer the Plan and shall have full power and authority
to construe, interpret and administer the Plan, including waiver of any
requirements under the Plan. The Committee may, at its discretion, delegate its
duties hereunder to the Steering Committee; provided, however, the following
must be ratified by the Committee: (i) the allocated investments and other
amounts to be included in the Plan for each respective RP Year, and (ii) the
percentage interests in the Plan of all Steering Committee members.

 

All determinations and decisions of the Committee shall be final, conclusive and
binding upon all persons.

 


ELIGIBILITY FOR PARTICIPATION


 

To be eligible to participate in the Plan for any RP Year, employee Participants
must: (i) be employed with the Company or its Affiliates prior to such RP Year,
(ii) be at a senior management or partner level (or such equivalent level as
determined by the Committee) prior to such RP Year, and (iii) be ineligible to
participate in other separate variable pay plans or programs of the Company
(such as Direct Drive Incentive Compensation Plan or other similar variable
compensatory plans). Additionally, all Participants shall abide by the Company’s
Code of Conduct, Venture Capital Fund Investment Policies and Procedures, and
any other applicable policies and procedures of the Company and/or its
Affiliates as determined by the Committee.

 

All Participants for each RP Year will be selected by the Committee, at its sole
discretion. Participation by Steering Committee members must be ratified by the
Committee if the Committee’s administrative powers are delegated to the Steering
Committee.

 


ANNUAL PROGRAM


 

Pool

 

Under the Plan, the Committee will, on an annual basis, allocate certain
investments and other amounts for inclusion in the Plan for the respective RP
Year. Aggregate net returns on such designated investments and amounts will
constitute the Pool from which distributions to Participants will be made based
on the Participants’ respective percentage interests in the Plan. Such
allocations will be determined on or prior to March 1 of the applicable RP Year
(or such later date as the Committee determines).

 

Term

 

The Company’s obligation to make distributions under the Plan for an RP Year
will be for ten (10) years. Final distributions from the Pool will be made to
Participants on or before March 15 (or if such date is a Saturday or Sunday, the
next business day) of the year following the tenth year after the RP Year.

 

2

--------------------------------------------------------------------------------


 

Participants’ Percentage Interests

 

Each Participant’s share of the Pool for each RP Year will be determined by the
Steering Committee. Participants will be notified in writing of his or her
percentage interest within sixty (60) days of such determination.

 

Distributions

 

All distributions out of the Pool will be made by March 15 of the year following
the Company’s receipt. Distributions will be paid to Participants only to the
extent returns are received by the Company, subject to the terms herein. If no
returns are received by the Company on the investments allocated for a specific
RP Year, then no distributions will be made in the following year.

 

Any returns which the Company may receive in the form of stock will be retained
by the Company until such time as the Company, in its sole discretion,
liquidates the stock. The Participants’ percentage interest in the proceeds
realized from the liquidation of such stock will then be paid to the
Participants by March 15 following the year of liquidation.

 

Payment of any distributions under the Plan may be postponed, reduced and/or
eliminated pursuant to applicable law or regulation or as otherwise determined
by federal and state regulations to which the Company and its Affiliates are
subject, as determined by the Committee.

 

Distributions under the Plan are accrued on a quarterly basis.

 


ELIGIBILITY FOR DISTRIBUTIONS

 

In order to be entitled to receive distributions, Participants must be employed
by the Company or its Affiliates on the date distributions are paid to
Participants, except as otherwise provided herein, and have satisfactory
performance reviews.

 

A Participant whose performance is unsatisfactory, as determined by such
Participant’s supervisor in his or her reasonable discretion, forfeits any
distributions which the Participant would otherwise have received by the
March 15 following the year of unsatisfactory performance. If the Participant’s
performance improves to satisfactory or above in a subsequent year, the
Participant will again become eligible to receive distributions under the Plan
for such subsequent year or years, until the expiration of the applicable
10-year term.

 


NO ASSURANCES OF DISTRIBUTIONS


 

No assurances will be made by the Company or any of its Affiliates to any
Participant as to payment of any distributions. No Participant may have any
claim against the Company in the event such Participant does not receive a
distribution because the Company did not realize any returns from the designated
investments and amounts.

 

TERMINATION OF EMPLOYMENT

 

Except as provided below, Participants must be employed by the Company on the
date the distributions are actually paid for any RP Year. A Participant who
terminates employment with the Company forfeits his or her interest in the Plan
for all RP Years, whether or not accrued. A transfer of employment between the
Company and its Affiliates shall not be deemed a termination of employment.

 

3

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, any Participant:

 

(i)                                     (with respect to Program participation
for the 1998, 1999, 2000 and 2001 RP Years only) whose employment terminates
without cause, as determined by the Committee in its sole discretion, and who
has been: (1) an employee of the Company or its Affiliates for 7 or more
consecutive years, and (2) a Participant in 5 or more Program plans; or

 

(ii)                                  (with respect to Program participation for
any RP Year) who retires from the Company or any Affiliate at the age of 55 or
over, and whose age at the time of retirement, plus years of service with the
Company or its Affiliates, is equal to or greater than 60;

 

shall be entitled to continued participation in the Plan for the applicable RP
Year(s), so long as Participant:

 

(i)                                     executes a general waiver and release,
in a form satisfactory to the Company, and

 

(ii)                                  during the initial three-year period
following such termination of employment, to the extent permitted by applicable
law: (1) is bound by, or continues to be bound the Company’s standard
Confidential Information and Invention Assignment Agreement for Employees (or
similar confidentiality agreement), (2) does not compete with the Company, and
(3) does not disparage the Company. (After such three-year period, Participant
is entitled to continued participation without any limitations.)

 

PRIOR YEAR PLANS

 

Nothing in this Plan shall be construed as reducing any benefits, or taking away
any rights, granted to any Participant during any RP Year prior to January 1,
2004, unless consented to in writing by such Participant.

 

WITHHOLDING

 

The Company will withhold from the payment of any distribution hereunder any
amount required to be withheld for taxes.

 

NO RIGHTS TO EMPLOYMENT

 

Nothing in this Plan shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate any Participant’s employment at any time,
nor confer upon any Participant any right to continue in the employ of the
Company or any Affiliate.

 

NO ASSIGNMENT; CERTAIN RIGHTS OF PARTICIPANTS

 

Except as otherwise required by applicable law, any interest, benefit, payment,
claim or right of any participant under the Plan shall not be sold, transferred,
assigned, pledged, encumbered or hypothecated by any Participant and shall not
be subject in any manner in to any claims of any creditor of any Participant or
beneficiary, and any attempt to take any such action shall be null and void.
During the lifetime of any Participant, payment of a distribution shall only be
made to such Participant. Notwithstanding the foregoing, the Committee
may establish such procedures as it deems necessary for a Participant to
designate a beneficiary to whom any amounts would be payable in the event of any
Participant’s death.

 

4

--------------------------------------------------------------------------------


 

To the extent a Participant or other person acquires a right to receive a
distribution hereunder, such right shall be no greater than the right of an
unsecured general creditor of the Company or any Affiliate.

 

ARBITRATION

 

Any and all disputes or controversies arising from or regarding the
interpretation, performance, enforcement or termination of the Plan will be
resolved by final and binding arbitration under the procedures set forth in the
Arbitration Procedures and the then existing rules of practice and procedure of
the Judicial Arbitration and Mediation Services, Inc. (or its successor entity).

 

SUSPENSION, REVISION, AMENDMENT OR TERMINATION OF THE PLAN

 

The Committee may, from time to time, suspend, revise, amend or terminate the
Plan.

 

GOVERNING LAW

 

The Plan shall be governed by the laws of California.

 

*    *    *

 

5

--------------------------------------------------------------------------------